Title: Thomas Jefferson to Thomas Jefferson Randolph, 16 April 1810
From: Jefferson, Thomas
To: Randolph, Thomas Jefferson


          
            Dear Jefferson
             
                     Monticello 
                     Apr. 16. 10.
          
           We are out of sallad-oil, and you know it is a necessary of life here. can any be had in Richmond? I must get you to enquire, and to be particular as to it’s quality. if fine I would be glad to have half a dozen quarts. if midling 2. or 3. bottles will do. if absolutely not good get a
			 single bottle only to serve till I can get some from Philadelphia. 
                  we all  
		  
		   mr Jefferson will be so good as to have it paid for, and I must get you to have it well packed, in much straw, & sent up in a boat. mr T. Eston Randolph’s boat left Milton yesterday for Richmond, by the return of which you can send it. your father’s boats do not now come up this river. that the oil should be packed in much straw is to protect it from the heat of the sun.
			 
          
		  
		  
		    we are all full of complaints against you for not writing to us. independant of the wish to hear from you, I would advise you, as an exercise, to write a letter to somebody every morning, the first thing after you get up. as most of the business of life, & all our friendly communications are by way of letter, nothing is more important than to acquire a facility of developing our ideas on paper; and practice alone will give this. take pains at the same time to write a neat round, plain hand, and you will find it a great convenience through life to write a small & compact hand as well as a fair & legible one. I shall probably see you in Richmond in May.
		  
			 the
			 family is all well except Benjamin whose health is not good.
          
            Affectionately yours
            
                  Th: Jefferson
          
        